                           `UNITED STATES DISTRICT COURT
                              DISTRICT OF CONNECTICUT


 JOHN PINNICCHIA,
      Plaintiff,

        v.                                             No. 3:17-cv-2139 (VAB)

 U.S. DEPARTMENT OF VETERANS
 AFFAIRS,
       Defendant.


                  RULING ON MOTION FOR SUMMARY JUDGMENT

       John Pinnicchia sued the United States Department of Veterans Affairs (either the “VA””

or “Defendant”) for declaratory and injunctive relief under the Freedom of Information Act

(“FOIA”). Mr. Pinnicchia alleges that the VA has improperly withheld agency records. The VA

has moved for summary judgment. Def.’s Mot. for Summ. J., ECF No. 12.

       For the following reasons, the Court GRANTS the motion for summary judgment, and

the VA need not unredact the documents already provided.

I.     FACTUAL AND PROCEDURAL BACKGROUND

       A.      Factual Allegations

       According to Mr. Pinnicchia, on or about May 25 or 26, 2017, he was falsely accused of

job-related impropriety and suspended with pay, pending an investigation. Compl., ECF No. 1,

at ¶ 6. According to his FOIA request, Mr. Pinnicchia was informed by Mr. Harry Lovett that he

“allegedly threatened” his “immediate supervisor Kevin Tyson.” Martin Decl., Ex. A, ECF No.

13-2. The time and date of the event were not made clear to Mr. Pinnicchia. Id. Mr. Pinnicchia

was exonerated by the investigation, but his accuser was never identified. Compl., at ¶ 6.

       On June 2, 2017, Mr. Pinnicchia requested “any and all police reports or police logs



                                                1
relating to this incident.” Martin Decl., Ex. A., ECF No. 13-2; Compl., at ¶ 7.

       On June 14, 2017, Veteran Affairs provided Mr. Pinnicchia with a redacted police report.

Id. at ¶ 8. The initial agency decision noted that “all personal, names and identifying information

of the other parties have been redacted.” Martin Aff., Ex. C, ECF No. 13-4. The VA’s General

Counsel later affirmed the decision to redact the personally identifiable information on Mr.

Pinnicchia’s appeal. Id. at ¶¶ 9–10, Ex. 1.

       B.      Procedural History

       On December 21, 2017, Mr. Pinnicchia filed this Complaint against the Department of

Veterans Affairs for declaratory relief, injunctive relief, costs, and attorney’s fees under FOIA.

ECF No. 1. On January 29, 2018, the VA answered the Complaint. ECF No. 11.

       On July 13, 2018, the VA moved for summary judgment. ECF No. 12.

       On July 22, 2018, Mr. Pinnicchia filed a memorandum in opposition to summary

judgment. ECF No. 17.

       On August 6, 2018, the VA replied to Mr. Pinnicchia ’s response. ECF No. 18.

       On March 6, 2019, the Court held a hearing on the VA’s ’s motion for summary

judgment.

II.    STANDARD OF REVIEW

       “FOIA was enacted to promote honest and open government and to assure the existence

of an informed citizenry to hold the governors accountable to the governed.” Grand Cent.

P’ship., Inc. v. Cuomo, 166 F.3d 473, 478 (2d Cir. 1999) (internal quotation marks and citation

omitted). FOIA reflects “a general philosophy of full agency disclosure unless information is

exempted under clearly delineated statutory language,” Dep't of Air Force v. Rose, 425 U.S. 352,

360–61 (1976) (quotation marks omitted), and “adopts as its most basic premise a policy



                                                 2
strongly favoring public disclosure of information in the possession of federal agencies.”

Halpern v. F.B.I., 181 F.3d 279, 286 (2d Cir. 1999).

       “There are, however, limits to FOIA’s reach. Specifically, in recognition of those

interests that may at times conflict with the policy of full disclosure, FOIA also provides nine

exemptions from its disclosure requirement.” El Badrawi v. Dep't of Homeland Sec., 583 F.

Supp. 2d 285, 292 (D. Conn. 2008) (quotation marks and citations omitted). Yet, “[i]n keeping

with the policy of full disclosure, the exemptions are narrowly construed with doubts resolved in

favor of disclosure.” Halpern, 181 F.3d at 287 (quotation marks omitted).

       “Summary judgment is the procedural vehicle by which most FOIA actions are

resolved.” N.Y. Times Co. v. Dep’t of Def., 499 F. Supp. 2d 501, 509 (S.D.N.Y. 2007) (citation

omitted). When an agency withholds material under a FOIA Exemption, “[t]he agency asserting

the exemption bears the burden of proof, and all doubts as to the applicability of the exemption

must be resolved in favor of disclosure.” N.Y. Times v. U.S. Dep’t of Justice, 756 F.3d 100, 112

(2d Cir. 2014) (citing Wilner v. Nat’l Sec. Agency, 592 F.3d 60, 69 (2d Cir. 2009)). “As with all

motions for summary judgment, summary judgment in a FOIA case is appropriate only when

the . . . materials submitted to the Court show that there is no genuine issue as to any material

fact and that the movant is entitled to judgment as a matter of law.” Serv. Women’s Action

Network v. Dep't of Def., 888 F. Supp. 2d 231, 240 (D. Conn. 2012) (quotation marks omitted)

(“SWAN”).

        “In order to prevail on a motion for summary judgment in a FOIA case, the defending

agency has the burden of showing that its search was adequate and that any withheld documents

fall within an exemption to FOIA.” Carney v. Dep't of Justice, 19 F.3d 807, 812 (2d Cir. 1994).

To sustain that burden, the agency may rely on “[a]ffidavits or declarations supplying facts



                                                 3
indicating that the agency has conducted a thorough search and giving reasonably detailed

explanations why any withheld documents fall within an exemption.” Id.

       Affidavits submitted by an agency are accorded a presumption of good faith;
       accordingly, discovery relating to the agency’s search and the exemptions it
       claims for withholding records generally is unnecessary if the agency’s
       submissions are adequate on their face. When this is the case, the district court
       may forgo discovery and award summary judgment on the basis of affidavits.

Id. (quotation marks and citations omitted). This good faith presumption, however, only applies

to agency affidavits or declarations that are “reasonably detailed.” Halpern, 181 F.3d at 295.

Affidavits “must be relatively detailed and non-conclusory,” which “means, for instance, that

[they] must describe in reasonable detail the scope of the search and the search terms or methods

employed.” SWAN, 888 F. Supp. 2d at 241 (quotation marks omitted).

       “Finally, FOIA instructs district courts to review de novo agency decisions to withhold

records. The de novo standard of review for FOIA cases is well established in this circuit.” El

Badrawi, 583 F. Supp. 2d at 292 (citations omitted).

III.   DISCUSSION

       FOIA requires disclosure of public agency records unless the requested documents fall

within one of FOIA’s nine enumerated exemptions. 5 U.S.C. § 552(a), (b)(1)–(9); Nat’l Council

of La Raza v. Dep’t of Justice, 411 F.3d 350, 355 (2d Cir. 2006) (“FOIA strongly favors a policy

of disclosure and requires the government to disclose its records unless its documents fall within

one of the specific enumerated exemptions set forth in the act.”). Courts “construe FOIA

exemptions narrowly, resolving all doubts in favor of disclosure.” Wood v. F.B.I., 432 F.3d 78,

83 (2d Cir. 2005) (citing Dep’t of Interior v. Klamath Water Users Protective Ass’n, 532 U.S. 1,

8 (2001)).

       The VA argues that the redacted information in this case falls within FOIA Exemptions 6



                                                4
and 7(C) for three reasons. First, the VA properly redacted information in the record because the

police record was compiled for law enforcement purposes covered under exemption 7(C).

Second, the redacted information implicates a recognized privacy interest because unredacted

information could be used to identify other parties referred to in the request. Third, disclosure of

the redacted information serves no public interest and is outweighed by the countervailing

privacy interests of the parties implicated in the redacted information. Alternatively, the VA

requests that the Court review the unredacted record in camera to make appropriate redaction

determinations.

       In response, Mr. Pinnicchia argues that the privacy interest of every individual who VA

attempts to protect is engaged in government work, on government time, and in government

facilities. Mr. Pinnicchia therefore argues that the alleged private matters do not implicate 7(C)’s

personal matters and personal facts exemption. According to Mr. Pinnicchia, when the requested

information concerns government matters and there is no other way to access the information,

the balance of public and private interests weighs in favor of disclosure of the information. Mr.

Pinnicchia also does not object to the Court reviewing the unredacted information in camera.

       In reply, the VA argues that, even when the information requested sheds light on a

government activity, the personally identifiable information omitted is still protected; thus, Mr.

Pinnicchia cannot satisfy his burden in proving that an overriding public interest necessitates

disclosure of the personal information.

       The Court agrees

       To succeed on a motion for summary judgment in a FOIA case, “the defending agency

has the burden of showing that its search was adequate and that any withheld documents fall

within an exemption to the FOIA.” Carney, 19 F.3d at 812. An agency may meet its burden by



                                                 5
“giving reasonably detailed explanations why any withheld documents fall within an

exemption,” with the affidavits and declarations in support of this determination being “accorded

a presumption of good faith.” Id. (internal quotation marks omitted). Here, neither party contests

the adequacy of the search. The Court shall therefore only consider the purported FOIA

exemptions.

                 A.       Applicability of Exemptions 6 and 7(C)

        The VA justifies its redactions to the records provided to Mr. Pinnicchia under FOIA

Exemptions 6 and 7(C). These exemptions permit agencies to withhold “personnel and medical

files and similar files the disclosure of which would constitute a clearly unwarranted invasion of

personal privacy,” 5 U.S.C. § 552(b)(6), and “records or information compiled for law

enforcement purposes, but only to the extent that the production of such law enforcement records

or information . . . could reasonably be expected to constitute an unwarranted invasion of

personal privacy,” 5 U.S.C. § 552(b)(7)(C).1 Because these documents were compiled for law

enforcement purposes, the applicability of Exemption 7(C) is the threshold issue with respect to

the redaction of these records.

        The Second Circuit has consistently emphasized that, “[i]n keeping with the policy of full

disclosure, the [FOIA] exemptions are narrowly construed with doubts resolved in favor of

disclosure.” Halpern, 181 F.3d at 287 (quotation marks and citation omitted).

        Exceptions to FOIA’s general principle of broad disclosure of Government
        records have consistently been given a narrow compass. The government bears
        the burden of demonstrating that an exemption applies to each item of information
        it seeks to withhold, and all doubts as to the applicability of the exemption must
        be resolved in favor of disclosure.


1
  The standard for evaluating a threatened invasion of privacy interests under Exemption 7(C) “is somewhat broader
than the standard applicable” under Exemption 6. U.S. Dep't of Justice v. Reporters Comm. For Freedom of Press,
489 U.S. 749, 756 (1989). Because both exemptions are implicated here, the Court will analyze this case under the
broader 7(C) standard. See Perlman v. U.S. Dep't of Justice, 312 F.3d 100, 106 (2d Cir. 2002).

                                                        6
Ctr. for Constitutional Rights v. C.I.A., 765 F.3d 161, 166 (2d Cir. 2014) (quotation marks and

citations omitted), cert. denied, 135 S.Ct. 1530 (2015).

       To meet its burden, an agency “must provide a relatively detailed justification,

specifically identifying the reasons why a particular exemption is relevant and correlating those

claims with the particular part of a withheld document to which they apply.” Vietnam Veterans of

Am. Conn. Greater Hartford Chapter 120 v. Dep’t of Homeland Sec., 8 F. Supp. 3d 188, 228 (D.

Conn. 2014) (citing Morley v. C.I.A., 508 F.3d 1108, 1122 (2d Cir. 2007)). The department

asserting the FOIA Exemption “must explain specifically which of the nine statutory exemptions

to FOIA’s general rule of disclosure supports the agency’s decision to withhold a requested

document or to delete information from a released document.” Id. (quotation marks and citation

omitted). “In analyzing the applicability of exemption 7(C), a court must consider three factors:

(1) whether the document was compiled for law enforcement purposes, (2) whether the record

implicates a recognized privacy interest, and (3) whether the privacy interest is outweighed by an

overriding public interest in disclosure of the information.” Peeler v. Dep't of Justice, No. 3:13–

cv–1323 (JAM), 2015 WL 418136, at *5 (D. Conn. Jan. 30, 2015) (citing Massey v. F.B.I., 3

F.3d 620, 624–25 (2d Cir. 1993)).

       Here, the VA has met its burden by showing that the record requested by Mr. Pinnicchia

was compiled for a law enforcement function and implicated privacy interests without a

countervailing public interest.

       First, Exemption 7 only applies to FOIA requests involving “records or information

compiled for law enforcement purposes.” 5 U.S.C. § 552(b)(7)(C). Exemption 7 would apply

because Mr. Pinnicchia requested “any and all police reports or police logs relating to” the

relevant incident. Martin Decl., Ex. A, ECF No. 13-2. The documents therefore were requested



                                                 7
for a law enforcement purpose.

       Second, Exemption 7(C) allows an agency to withhold documents for personal privacy

reasons. As the Supreme Court has noted, “Exemption 7(C), by its terms, permits an agency to

withhold a document only when revelation ‘could reasonably be expected to constitute an

unwarranted invasion of personal privacy.’” Reporters Comm., 489 U.S. at 771. “[W]hether

disclosure of a private document under Exemption 7(C) is warranted must turn on the nature of

the requested document and its relationship to” this “basic purpose” of the FOIA. Id. at 772.

       Here, Mr. Pinnicchia seeks his accuser’s personal identity. See Compl., at ¶ 6. The

Court’s review of the redacted and unredacted versions of Mr. Pinnicchia’s requested record

shows that only personally identifiable private information was redacted from the investigation

report. See ECF Nos. 13-5, 14. A comparison of the redacted and unredacted versions of the

documents shows that the redacted record omits the reporting person’s name, driver’s license

information, age, date of birth, gender, physical characteristics, work location, and event

narrative—all of which is personally identifiable information. Id.

       As a member of the public requesting these records, Mr. Pinnicchia is entitled only to the

unredacted portions that indicate that a referral was taken, an investigation took place, and that

the police investigation was closed at the conclusion of the investigation—all of which is

unredacted in the file that was disclosed to him. ECF No. 13-5; see Associated Press v. U.S.

Dep’t of Def., 554 F.3d 274, 284 (2d Cir. 2009) (“Exemption 7(C) requires a court to balance the

public interest in disclosure against the privacy interest Congress intended the Exemption to

protect.”). In sum, the fundamental purpose of Exemption 7(C) is to prevent unwarranted

invasion of personal privacy through the use of FOIA, which is what would happen if the

redacted information would be provided to Mr. Pinnicchia.



                                                 8
         Third, there is no public interest that outweighs the privacy interest in this case. When

there is a privacy interest under Exemption 7(C), the only relevant public interest is “the citizens’

right to be informed about ‘what their government is up to.’” Reilly v. Dep’t. of Justice, 3:16-cv-

2024 (VLB), 2018 WL 1582547, at * 6 (D. Conn. Mar. 30, 2018) (citing Boyd v. Exec. Office of

U.S. Attorneys, 87 F. Supp. 3d 58, 73 (D.D.C. 2015)). Mr. Pinnicchia seeks this information

because “[h]is accuser was never identified, he was never given any opportunity to understand

the nature of the accusation against him, and he has never been afforded the opportunity of a

name-clearing proceeding of any kind.” Compl., at ¶ 6.

         Mr. Pinnicchia’s rationale falls outside of the recognized public interest purpose of

identifying “what the government is up to.” The undredacted information already informed Mr.

Pinnicchia of what “the government [was] up to;” it was investigating this complaint about his

alleged conduct, a complaint ultimately dismissed in his favor.2 As a result, Mr. Pinnicchia’s

request is not a matter of public interest in the activities of government, but rather a personal one,

an interest that does not further the public’s interest when weighed against the countervailing

privacy interests at issue.

IV.      CONCLUSION

         For the foregoing reasons, the Court GRANTS the motion for summary judgment, and

the VA need not unredact the documents already provided.

         SO ORDERED at Bridgeport, Connecticut, this 13th day of March 2019.

                                                                 /s/ Victor A. Bolden
                                                               VICTOR A. BOLDEN
                                                               UNITED STATES DISTRICT JUDGE



2
  Significantly, Mr. Pinnicchia claims that “he has never been afforded the opportunity of a name-clearing
proceeding of any kind,” Compl. at 6, but he nevertheless also alleged that “he was exonerated and returned to his
regular employment. Id.

                                                         9
